Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed October 18, 2021 the applicant has submitted an amendment filed on January 7, 2021; amending claims 1, 6, 7, 8, 9, 15, and 16; cancelling claims 4 and 5; and arguing to traverse the rejection of claims 1-5, 10 and 14-16.
Reasons for Allowance
Claims 1-3 and 6-16 are allowed.  The claims will be renumbered as 1-14.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Shunichi, et al. do not disclose or fairly suggest wherein the classification results include: a first result for at least one first piece of actual data that requires validation when the threshold is applied to the actual data group, a second result for at least one second piece of actual data that requires no validation when the threshold is applied to the actual data group, a third result for at least one third piece of actual data that requires validation when an existing threshold different from the threshold is applied to the actual data group, and a fourth result for at least one fourth piece of actual data that requires no validation when the existing threshold is applied to the actual data group, as defined by independent claims 1, 15 and 16.  It is for this reason and in combination with all of the other elements of the claims that claims 1-3 and 6-16 are allowable over Shunichi, et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.